 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 1 of 11 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

ESTRELLITA VAZQUEZ,

      Plaintiff,
vs.

ARCHIS INC. and SCHOOL BOARD
OF ORANGE COUNTY, FLORIDA,

     Defendants.
_________________________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, ESTRELLITA VAZQUEZ, (“Plaintiff” or “Vazquez”) by and through

her undersigned attorneys, hereby sues the Defendants, ARCHIS INC. (“Archis”)

and SCHOOL BOARD OF ORANGE COUNTY, FLORIDA (“School”), collectively

known as (“Defendants”) and alleges as follows:

                          JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331

because this civil action arises under the Constitution, laws, or treaties of the United

States.

      2.     Venue lies within the United States District Court for the Middle

District of Florida, Orlando Division, in accordance with 28 U.S.C. § 1391(b) because

Plaintiff resides in this Judicial District and because a substantial part of the events

                                           1
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 2 of 11 PageID 2




giving rise to this claim occurred in this Judicial District.

                      ADMINISTRATIVE PREREQUISITES

      3.     All conditions precedent to bringing this action have occurred.

      4.     Plaintiff timely filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC) and the Florida Commission on

Human Relations (FCHR).

      5.     On June 8, 2021, the FCHR, after completing its investigation, found

reasonable cause that an unlawful practice occurred. A copy of the determination is

attached as Exhibit “A”.

      6.     More than 180 days have passed since the filing of the Charge of

Discrimination.

      7.     Plaintiff intends to amend her Complaint to add claims under Title VII

once the EEOC issues its Right to Sue and Plaintiff has complied with all

administrative prerequisites.

                                      PARTIES

      8.     Plaintiff is a resident of Seminole County, Florida.

      9.     Archis is a Florida corporation, authorized and doing business

in Orange County, Florida.

      10.    School is a legal entity created by the Florida Constitution to provide a


                                           2
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 3 of 11 PageID 3




system of public education within Orange County, Florida.

      11.   At all times material, Plaintiff was an employee of the Defendants

within the meaning of the Family and Medical Leave Act (“FMLA”) and worked the

required number of hours to qualify for leave under the FMLA.

      12.   Defendants are joint employers and/or a common or integrated

enterprise and they employ at least fifty employees within a 75-mile radius.

                           GENERAL ALLEGATIONS

      13.   At all times material, Plaintiff was qualified to perform her job duties

within the legitimate expectations of her employers.

      14.   Plaintiff has been required to retain the undersigned counsel to

represent her in this action and is obligated to pay them a reasonable fee for their

services.

      15.   Plaintiff requests a jury trial for all issues so triable.

                                       FACTS

      16.   Plaintiff began her employment on or about March 2016, as a CAD

Design Specialist.

      17.   During her employment Plaintiff had an unblemished personnel file
and

she regularly earned raises and bonuses.

      18.   Plaintiff suffers from a qualified disability and serious health condition
                                           3
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 4 of 11 PageID 4




which was at all times known to Defendants.

      19.     As a result of her disability Plaintiff requested a reasonable

accommodation.

      20.     Due to her serious health condition/qualified disability, Plaintiff’s

medical professionals recommended she work from home until August 2020.

      21.     As a result of Covid all employees were already working from home.

      22.     Plaintiff was approved to work from home through August 2020.

      23.     On July 2020, Defendants directed employees to return to the

workplace, unless, like Plaintiff, they had an approved accommodation.

      24.     Plaintiff having been approved for her accommodation continued to

work from home.

      25.     Plaintiff was not paid for her work efforts the first week of July.

      26.     When Plaintiff confronted Defendants about the failure to pay earned

wages, Plaintiff was ignored, her access to work was shut off and she was

terminated.

      27.     Plaintiff, despite multiple attempts to communicate with both

Defendants never heard from either one of them.

      28.     Defendants failed to provide Plaintiff with the required notice of rights

and responsibilities.
                                           4
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 5 of 11 PageID 5




                           COUNT I
FLORIDA CIVIL RIGHTS ACT (“FCRA”) – DISABILITY DISCRIMINATION

       29. Plaintiff realleges and adopts the allegations in paragraphs 1 through 28

as if set out in full hereafter.

       30.    As described above, Plaintiff has a disability, and/or the Defendants

perceived her to have a disability as defined by Florida Civil Rights Act (“FCRA”),

Section 760.01, et seq., Florida Statutes.

       31.    By the conduct described above, Defendants engaged in unlawful

employment practices in violation of the FCRA, took adverse employment actions

against Plaintiff and discriminated against Plaintiff because of her disability and/or

perceived disability.

       32.    As a result of Defendants’ unlawful conduct, Plaintiff has suffered and

continues to suffer damages, including, but not limited to, the following:

              a.     Back pay and benefits;

              b.     Interest on back pay and benefits;

              c.     Front pay and benefits;

              d.     Compensatory damages, including damages for mental anguish,

                     loss of dignity, and other intangible injuries;

              e.     Punitive Damages


                                             5
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 6 of 11 PageID 6




              f.     Pecuniary and non-pecuniary losses;

              g.     Attorney’s fees and costs; and

              h.     For any other relief this Court deems just and equitable.

                          COUNT II
FLORIDA CIVIL RIGHTS ACT (“FCRA”) – FAILURE TO ACCOMMODATE

       33. Plaintiff realleges and adopts the allegations in paragraphs 1 through 28

as if set out in full hereafter.

       34.    As described above, Plaintiff has a disability, and/or the Defendants

perceived her to have a disability as defined by Florida Civil Rights Act (“FCRA”),

Section 760.01, et seq., Florida Statutes.

       35.    By the conduct described above, Defendants engaged in unlawful

employment practices in violation of the FCRA, took adverse employment actions

against Plaintiff and discriminated against Plaintiff because of her disability and/or

perceived disability. Further, Plaintiff was denied a reasonable accommodation in

violation of the Act and Defendants failed to engage in the interactive process.

       36.    As a result of Defendants’ unlawful conduct, Plaintiff has suffered and

continues to suffer damages, including, but not limited to, the following:

              a.     Back pay and benefits;

              b.     Interest on back pay and benefits;

              c.     Front pay and benefits;
                                             6
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 7 of 11 PageID 7




               d.    Compensatory damages, including damages for mental anguish,

                     loss of dignity, and other intangible injuries;

               e.    Punitive Damages

               f.    Pecuniary and non-pecuniary losses;

               g.    Attorney’s fees and costs; and

               h.    For any other relief this Court deems just and equitable.

                                COUNT III
             FLORIDA CIVIL RIGHTS ACT (“FCRA”) – RETALIATION

       37. Plaintiff realleges and adopts the allegations in paragraphs 1 through 28

as if set out in full hereafter.

       38.     As described above, Plaintiff has a disability, and/or the Defendants

perceived her to have a disability as defined by Florida Civil Rights Act (“FCRA”),

Section 760.01, et seq., Florida Statutes.

       39.     By the conduct described above, Defendants engaged in unlawful

employment practices in violation of the FCRA, took adverse employment actions

against Plaintiff and retaliated against Plaintiff because of her disability and/or

perceived disability.

       40.     As a result of Defendants’ unlawful conduct, Plaintiff has suffered and

continues to suffer damages, including, but not limited to, the following:

               a.    Back pay and benefits;
                                             7
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 8 of 11 PageID 8




              b.     Interest on back pay and benefits;

              c.     Front pay and benefits;

              d.     Compensatory damages, including damages for mental

                     anguish, loss of dignity, and other intangible injuries;

              e.     Punitive Damages

              f.     Pecuniary and non-pecuniary losses;

              g.     Attorney’s fees and costs; and

              h.     For any other relief this Court deems just and equitable.

                                COUNT IV
                   (FMLA DISCRIMINATION/RETALIATION)

       41.    Plaintiff realleges and adopts the allegations in paragraphs 1 through

28 as if set out in full hereafter.

       42.    Defendants retaliated against Plaintiff for asserting her FMLA rights.

       43.    Defendants’ actions constitute violations of the FMLA.

       44.    As a result of Defendants’ actions Plaintiff has suffered damages.

       WHEREFORE, Plaintiff prays for judgment against Defendants for the

following damages:

              a.     Back pay and benefits;

              b.     Interest;

              c.     Liquidated damages;
                                           8
 Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 9 of 11 PageID 9




              d.     Attorney’s fees and costs;

              e.     Equitable relief;

              f.     Such other relief as is permitted by law.

                              COUNT V
               FAMILY MEDICAL LEAVE ACT – INTERFERENCE

       45.    Plaintiff realleges and adopts the allegations in paragraphs 1 through 28

as if set out in full hereafter.

       46.    Defendants’ actions interfered with Plaintiff’s rights under the FMLA.

       47.    Defendants’ actions constitute violations of the FMLA.

       48.    As a result of Defendants’ unlawful actions Plaintiff has suffered

damages.

       WHEREFORE, Plaintiff prays for judgment against Defendants for the

following damages:

              a.     Back pay and benefits;

              b.     Interest;

              c.     Liquidated damages;

              d.     Attorney’s fees and costs;

              e.     Equitable relief;

              f.     Such other relief as is permitted by law.


                                           9
Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 10 of 11 PageID 10




                               COUNT VI
             FLORIDA STATUTE CHAPTER 448.08 - UNPAID WAGES

       49.     Plaintiff realleges and adopts the allegations in paragraphs 1 through 28

as if set out in full hereafter.

       50.     Plaintiff earned wages over the course of her employment which are

owed and payable by the Defendants pursuant to Florida Statute Chapter 448.08.

       51.     Plaintiff’s claim is for all uncompensated hours worked by Plaintiff that

were not overtime hours.

       52.     Defendants despite Plaintiff’s reasonable attempts to obtain payment of

these earned monies, has failed and refused to make payment as required by Florida

Statute Chapter 448.08.

       WHEREFORE, Plaintiff respectfully requests all legal and equitable relief

allowed by law including judgment against Defendants for back pay, unpaid wages,

liquidated damages, prejudgment interest, payment of reasonable attorneys’ fees

and costs incurred in the prosecution of the claim and such other relief as the Court

may deem just and proper.

Dated: September 3, 2021.

                                         FLORIN GRAY BOUZAS OWENS, LLC

                                         /s/Wolfgang M. Florin
                                         Wolfgang M. Florin
                                         Florida Bar No. 907804
                                           10
Case 6:21-cv-01458-PGB-GJK Document 1 Filed 09/03/21 Page 11 of 11 PageID 11




                                   wolfgang@fgbolaw.com
                                   Christopher D. Gray
                                   Florida Bar No.: 0902004
                                   chris@fgbolaw.com
                                   16524 Pointe Village Drive, Suite 100
                                   Lutz, FL 33558
                                   Telephone (727) 254-5255
                                    Facsimile (727) 483-7942
                                   Attorneys for Plaintiff




                                     11
